—Appeal by the defendant from an amended judgment of the Supreme Court, Richmond County (KufFner, J.), rendered October 15, 1991, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal sale of a controlled substance in the third degree.
Ordered that the amended judgment is affirmed.
The defendant’s claim regarding the voluntariness of his admission to a violation of probation is not preserved for appellate review (see, People v Pellegrino, 60 NY2d 636). In any event, the record establishes that defendant knowingly and voluntarily pleaded guilty to a violation of probation (see, People v Harris, 61 NY2d 9), and the proceedings were in substantial conformity with the requirements of CPL 410.70. Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.